PER CURIAM.
Dr. Donald Applebaum, M.D., petitions this Court to review an Order of Emergency Restriction of the State of Florida Department of Health and the Agency for Health Care Administration restricting Dr. Appleb-aum’s license to practice as a physician. The Department’s restriction that Dr. Applebaum shall not practice medicine in or serve as Medical Director, or any other administrative capacity, for any health care facility licensed by the State of Florida is supported by the findings in the Emergency Order that show that Dr. Applebaum’s continued unrestricted practice of medicine, specifically in the role of medical director or administrator in the nursing home setting, constituted an immediate danger to the health, safety and welfare of the public. However, the Department’s construction of this restriction to include the private practice of medicine in hospitals in the category of “health care facility licensed by the State of Florida” is not supported by the findings of fact in the Emergency Order.
Therefore, we affirm the Emergency Order’s restriction of Dr. Applebaum’s license from practicing medicine in or serving as Medical Director, or any other administrative capacity, for any health care facility licensed by the State of Florida, including Jackson Manor Nursing and Rehabilitation Center. However, we limit that restriction and exclude hospitals from the category of “health care facilities licensed by the State of Florida,” insofar as the Emergency Order is concerned. As such, Dr. Applebaum is not restricted from admitting and treating private patients in hospitals, or from practicing medicine in an office setting.
The Petition for Review is granted, and the Emergency Order is affirmed in part and modified in part.